Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As noted by Applicants, the claims are now amended to limit the patient population to those who have been exposed to a viral infection. As the prior art provides no motivation to narrow the patient population to this group coupled with the unexpected results of reduced pulmonary fibrosis for those having viral infections, the claims are now in an allowable state.
Examiner also notes that due to the claim amendment, the obvious-type double patenting rejections are withdrawn. While US 10,117,855 is directed to treatment of pulmonary fibrosis, the patient population would be those who already have the condition. On the other hand, the instant patient population would be an entirely separate group of people who are exposed to viral infections and at increased risk of developing pulmonary fibrosis. Thus, the administration of the active would be to prevent development of the condition, which would then lead to other patient population group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612